Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 03/28/2022 are accepted. Claims 19, 21-23, and 25-27 are amended; claim 20 is cancelled; and claims 36-43 are new.
Examiner’s Note
2)	Examiner would like to note that claim 25 was marked as withdrawn within the section labeled “Election/Restrictions” of the Non-Final Office Action filed 12/29/2021. This was done in error by Examiner, as shown by Examiner also rejecting claim 25 under 35 U.S.C. 102(a)(1) as being anticipated by Mounce et al. (U.S. PGPUB 20160120751). However, Examiner would like to make clear for the record that claim 25 is not withdrawn due to restriction.
Election/Restrictions
3)	This application is in condition for allowance except for the presence of claims 16-18 and 26-35 directed to inventions non-elected without traverse.  Accordingly, claims 16-18 and 26-35 have been cancelled.
Response to Arguments
4)	Applicant’s arguments, see sections titled “Drawing Objections”, “Specification Objections”, and “Claim Objections”, filed 03/28/2022, with respect to the drawings, specification, and claims, respectively, have been fully considered and are persuasive.  The objections of the drawings, specification, and claims, respectively, have been withdrawn. 
Applicant’s arguments, see section titled “Rejections under 35 U.S.C. § 112, Second Paragraph”, filed 03/28/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 25 has been withdrawn.
Applicant’s arguments, see sections titled “Rejections under 35 U.S.C. § 102” and “Rejections under 35 U.S.C. § 103”, filed 03/28/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claims 19-20 as being anticipated by U.S. PGPUB 20190151561 to Bernhard et al.; 35 U.S.C. 102(a)(1) rejection of claims 19, 22, and 25 as being anticipated by U.S. PGPUB 20160120751 to Mounce et al; and 35 U.S.C. 103 rejection of claim 21 as being unpatentable over Bernhard in view of U.S. PGPUB 20160325044 to Tschirren et al. have been withdrawn.
EXAMINER’S AMENDMENT
5)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 16-18 and 26-35 are cancelled
Allowable Subject Matter
6)	Claims 19, 21-25, and 36-43 are allowed.
REASONS FOR ALLOWANCE
7)	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 19, 36, and 40, the closest prior art of record is Bernhard et al. While Bernhard et al. teaches a drug delivery device (as shown in Fig. 1a) comprising:
a housing (Fig. 1a; 10) configured to contain a drug container (Fig. 1a; 20) with a needle (Fig. 1a; 23);
a needle shroud (Fig. 5; 12, 17, 40) that is telescopically coupled to the housing [Paragraph 0057]; and
a cap (Fig. 5; 30) that is configured to be releasably connected to the housing (via the shroud) before use of the device [Paragraph 0030],
wherein at least one of the cap and the needle shroud is configured to at least partially prevent the cap from being reapplied onto the housing after use of the device [Paragraph 0052, 0066];
	Bernhard et al. fails to teach wherein the needle shroud comprises a shroud beam that is biased radially outwards from a shroud body, the shroud beam has a locking tab protruding outwards and the locking tab comprises a distal steep edge configured as a distal stop for a proximal cap when the cap is being reapplied onto the housing after use of the device (specifically claims 19); the cap comprising cap arms and a grasper comprising slots, the cap arms being arranged on an inner circumference of the cap, being biased outwards and being configured to flex outwards during cap removal, the slots being configured to provide a clearance for the cap arms when the cap arms are deflected (specifically claim 36); or the cap comprising cap arms that are arranged on an inner circumference of the cap and that are biased outwards and the cap arms are configured to flex outwards during cap removal, wherein the needle shroud further comprises shroud gaps configured to receive the cap arms before final assembly of the drug delivery device (specifically claim 40).
The structure of the shroud beam and locking tab imparts a novel and non-obvious function of the claimed invention; namely, fixing the cap to the needle shroud to keep the cap from being removed after use of the device - as noted by Applicant in Page 2 of the Specification, as originally filed.
The structure of the cap arms and grasper comprising slots imparts a novel and non-obvious function of the claimed invention; namely, preventing an increase of cap removal force by keeping the grasper and cap arms from joining - as noted by Applicant in Page 3 of the Specification, as originally filed.
The structure of the needle shroud comprising shroud gaps imparts a novel and non-obvious function of the claimed invention; namely, preventing relaxation of the cap arms during storage - as noted by Applicant in Page 3 of the Specification, as originally filed.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./           Examiner, Art Unit 3783         

/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783